851 F.2d 356Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James M. HARDING, Petitioner-Appellant,v.STATE OF MARYLAND, Respondent-Appellee.
No. 87-7677.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 27, 1988.
Decided:  July 5, 1988.

James M. Harding, appellant pro se.
Richard Bruce Rosenblatt (Office of the Attorney General), for appellee.
Before MURNAGHAN, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
James M. Harding noted this appeal outside the 30-day appeal period established by Fed.R.App.P. 4(a)(1), and failed to move for an extension of the appeal period within the additional 30-day period provided by Fed.R.App.P. 4(a)(5).  The time periods established by Fed.R.App.P. 4 are "mandatory and jurisdictional."   Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).  Appellant's failure to note a timely appeal or obtain an extension of the appeal period deprives this Court of jurisdiction to consider this case.   See Shah v. Hutto, 722 F.2d 1167 (4th Cir.1983) (en banc), cert. denied, 466 U.S. 975 (1984).  We therefore deny a certificate of probable cause to appeal and dismiss the appeal.*   We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
DISMISSED.



*
 Insofar as Harding seeks to appeal the denial of a motion to reconsider filed in the district court, the appeal lacks merit as he raised no grounds for relief under Fed.R.Civ.P. 60(b).   See United States v. Williams, 674 F.2d 310, 313 (4th Cir.1982)